Title: To James Madison from James Maury, 2 July 1808
From: Maury, James
To: Madison, James



Sir,
Liverpool 2nd. July 1808.

I have the honor to annex a triplicate of what I wrote to you on the 11th. Ulto.
The information I then gave you about the Saint Michaels, I believe, is correct, but I have nothing farther on the subject.
The riots of the Labouring manufacturers at Manchester & some other adjacent places, which had given considerable alarm some time ago, have ceased.
Within the space of three days Tobaccoes have been sold as annexed.  I have the honor to be With perfect respect Sir Your most obt. Servant,

James Maury


Sea Island Cotton24d a32 dOrdinary17 "22Upland Do. -- Old18 " 21new21 " 22Tenessee Do.18 " 20New Orleans21 " 23 1/ 2} p Cwt.Rice30/ "40/ P Cwt.
Ashes, 1st. Pot88/ " 90/"1 Pearl77/ " 78/ } P Cwt.Tar44/ "46/ P BblTurpentine34/ "40/ P Cwt.TobaccoStemed12d " 15Leaf9 1/ 2 " 13 1/ 2 } P CwWheat13/——P 70 lbsFlour49/ " 50/ P Bbl
J. M.



